UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 11-K [X]Annual Report Pursuant To Section 15(d) Of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 OR [ ]Transition Report Pursuant To Section 15(d) Of The Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-16093 (A) Full title of the plan and the address of the plan, if different from that of the issuer named below: CONMED CORPORATION Retirement Savings Plan (B) Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CONMED CORPORATION 525 French Road Utica, New York 13502 CONMED Corporation Retirement Savings Plan Index to Financial Statements December 31, 2006 and 2005 Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2006 and 2005 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2006 3 Notes to Financial Statements 4-8 Supplemental Schedule: * Schedule H, line 4i - Schedule of Assets (Held at End of Year) at December 31, 2006 9 Signatures 10 * All other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of CONMED Corporation Retirement Savings Plan We have audited the Statements of Net Assets Available for Benefits of CONMED Corporation Retirement Savings Plan as of December 31, 2006 and 2005, and the related Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the CONMED Corporation Retirement Savings Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2006, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. As further described in Note 2, the Plan adopted Financial Accounting Standards Board Staff Position AAG INV-1 and SOP 94-4-1 for the years ended December 31, 2006 and 2005. /s/ Insero & Company CPAs, P.C. Certified Public Accountants Rochester, New York June 28, 2007 1 Index CONMED Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2006 and 2005 Assets 2006 2005 Investments, at Fair Value Mutual Funds $ 64,673,778 $ 53,116,832 Common Collective Trust 9,273,031 9,766,642 Common Stock 4,568,833 4,973,577 Corporate Bonds 158,715 108,168 Money Market Funds 6,050,254 4,969,201 Participant Loans 2,514,433 2,212,996 Non-interest Bearing Cash 7,656 8,859 Total Investments 87,246,700 75,156,275 Receivables Employee Contributions 120,546 38,521 Employer Contributions 42,563 13,328 Other Receivable 21,456 - Accrued Income 1,057 868 Total Receivables 185,622 52,717 Total Assets 87,432,322 75,208,992 Liabilities Excess Contributions Payable 212,669 - Total Liabilities 212,669 - Net Assets Available for Benefits at Fair Value 87,219,653 75,208,992 Adjustment from Fair Value to Contract Value for Interest in Common Collective Trust Relating to Fully Benefit-Responsive Investment Contracts 93,200 110,877 Net Assets Available for Benefits $ 87,312,853 $ 75,319,869 The accompanying notes are an integral part of the financial statements. 2 Index CONMED Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Additions to net assets attributed to: Investment income: Interest and dividends $ 4,201,710 Net appreciation in fair value of investments 4,428,840 Contributions: Participants 7,496,254 Employer 2,019,135 Total Additions 18,145,939 Deductions from net assets attributed to: Administrative expenses 58,122 Distributions to participants 6,094,833 Total Deductions 6,152,955 Net Increase 11,992,984 Net Assets Available for Benefits at Beginning of Year 75,319,869 Net Assets Available for Benefits at End of Year $ 87,312,853 The accompanying notes are an integral part of the financial statements. 3 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 1. Establishment and Description of Plan Effective January 1992, CONMED Corporation (the "Company") established the CONMED Corporation Retirement Savings Plan (the "Plan").The Plan is a defined contribution plan covering all employees of the Company and its subsidiaries who meet the service requirements set forth in the Plan document. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA").The following brief description of the Plan is provided for general information purposes only.Participants should refer to the Plan agreement for more complete information. Administration of the Plan The Company serves as Plan Administrator with full power, authority and responsibility to control and manage the operation and administration of the Plan. Contributions A participant can contribute 1 to 50 percent of his or her annual compensation, as defined, up to the maximum annual limitations as provided by the Internal Revenue Code (“IRC”).The Company matches 50 percent of each participant's contribution up to a maximum of 6 percent of participant compensation.Forfeitures of terminated participants’ non-vested accounts are used to reduce employer contributions or to pay Plan expenses.Forfeitures reduced employer contributions by approximately $340,000 in 2006. At December 31, 2006, the Plan has recorded a liability of $212,669 for amounts refundable by the Plan to participants for contributions made in excess of amounts allowed under the IRC. Participant Accounts Each participant's account is credited with the participant's contribution and allocation of (a) the Company's contribution, (b) Plan earnings and (c) administrative expenses.Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Each participant is immediately vested in his or her voluntary contributions plus earnings thereon.A participant becomes fully vested in the remainder of his or her account upon the completion of five years of service. Investment Options Participants are allowed to invest in a variety of investment choices as more fully described in the Plan literature.Participants may change their investment options on a daily basis. Loans A participant may obtain a loan between $500 and $50,000, limited to 50 percent of his or her vested account balance. Each loan bears interest at prime plus 1 percent and is secured by the balance in the participant's account. Repayment is required over a period not to exceed five years or up to fifteen years where the loan is for the purchase of a primary residence.Loan repayments are allocated among the investment options consistent with the participant's contribution investment election. 4 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 1. Establishment and Description of Plan (Continued) Payment of Benefits Participants or their beneficiaries are eligible to receive benefits under the Plan upon normal retirement, death, total and permanent disability or termination for any reason other than those previously mentioned.Benefits are payable in accordance with the Plan agreement. Plan Termination While the Company anticipates and believes that the Plan will continue, it reserves the right to discontinue the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100 percent vested in their accounts. 2. Significant Accounting Policies Basis of Accounting The accounts of the Plan are maintained on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Investment Valuation and Income Recognition As described in Financial Accounting Standards Board Staff Position, AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP), investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The plan invests in investment contracts through a common collective trust. As required by the FSP, the Statement of Net Assets Available for Benefits presents the fair value of the investment in the common collective trust as well as the adjustment of the investment in the commoncollective trust from fair value to contract value relating to the investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Investments in common stock, debt securities and mutual funds are valued based upon quoted market prices in active markets.Investments in common collective trust funds are valued based on information reported by the investment advisor using the audited financial statements of the common collective trust at year end.Cash, money market funds and participant loans are carried at cost which approximates market value. The Plan presents in the Statement of Changes in Net Assets Available for Benefits the net appreciation or depreciation in the fair value of its investments which consists of the realized gains and losses and the unrealized appreciation or depreciation on those investments.Purchases and sales of securities are recorded on the trade-date basis.Interest income is recorded on the accrual basis and dividends are recorded as of the ex-dividend date. 5 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 2. Significant Accounting Policies (Continued) Contributions Participant contributions and matching employer contributions are recorded in the period during which the Company makes payroll deductions from the participants’ earnings. Administrative Expenses The Plan’s administrative expenses are paid by either the Plan or the Plan’s Sponsor as defined in the Plan document. Payment of Benefits Benefit payments to participants are recorded upon distribution. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of additions to and deductions from net assets during the reporting period.Actual results could differ from those estimates. Risks and Uncertainties The Plan provides for various investment options.Investments are exposed to various risks, such as interest rate, market and credit.Due to the level of risk associated with certain investments and the level of uncertainty related to changes in the value of investments, it is at least reasonably possible that changes in risks in the near term would materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. 3. Income Tax Status The trust established under the Plan to hold the Plan’s assets is qualified pursuant to the appropriate section of the IRC, and, accordingly, the trust’s net investment income is exempt from income taxes.The Plan has obtained a favorable tax determination letter, dated July 21, 2003, from the Internal Revenue Service.The Plan has been amended since receiving the determination letter.However, the Plan administrator and the Plan’s tax counsel believe that the Plan, as amended, is designed and is currently being operated in compliance with the applicable requirements of the IRC. 4. Investments Fidelity Management Trust Company (“Fidelity”) is the trustee of the Plan.As trustee, Fidelity holds the Plan’s investment assets and executes investment transactions. Investments representing 5 percent or more of the net assets available for plan benefits at December31, 2006 and 2005 consist of the following: 6 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 4. Investments (Continued) 2006 2005 Current Current Value Value Fidelity Managed Income Portfolio Fund $ 9,273,031 $ 9,766,642 Fidelity Puritan Fund 9,110,492 7,384,699 Fidelity Equity Income Fund 8,977,600 7,397,158 Spartan U.S. Equity Index Fund 8,219,957 7,104,350 Fidelity Low-Priced Stock Fund 7,432,157 6,486,658 Fidelity Aggressive Growth Fund 6,451,884 7,495,095 Fidelity Diversified International Fund 5,180,629 N/A* Fidelity Retirement Money Market Fund 4,787,040 3,814,378 Fidelity Investment Grade Bond Fund N/A* 3,878,747 *Fidelity Investment Grade Bond Fund did not exceed 5% of the net assets available for benefits at December 31, 2006.Fidelity Diversified International Fund did not exceed 5% of the net assets available for benefits at December 31, 2005. Net appreciation in the fair value of investments for the year ended December 31, 2006 is as follows: Mutual funds $ 4,410,633 Common stocks 18,207 $ 4,428,840 5. Transactions with Parties-in-Interest As of December31, 2006 and 2005, the Plan held certain securities issued by the Company as follows: December 31, 2006 December 31, 2005 Number Fair Number Fair of Shares Value of Shares Value CONMED Corp. Common Stock 136,131 $ 3,147,349 139,697 $ 3,304,531 In addition, certain assets of the Plan are invested in funds managed by Fidelity.Fidelity is the trustee of the Plan and, therefore, is considered to be a party-in-interest. 7 Index CONMED Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 6. Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of the financial statements to the Form 5500 at December 31, 2006: Net Assets Available for Benefits Per the Financial Statements $ 87,312,853 Adjustment from Contract Value to Fair Value for Interest in Common Collective Trust Relating to Fully Benefit-Responsive Investment Contracts (93,200 ) Net Assets Available for Benefits Per the Form 5500 $ 87,219,653 Net Increase in Assets Available for Benefits Per the Financial Statements $ 11,992,984 Adjustment from Contract Value to Fair Value for Interest in Common Collective Trust Relating to Fully Benefit-Responsive Investment Contracts (93,200 ) Net Income Per the Form 5500 $ 11,899,784 8 Index CONMED Corporation Retirement Savings Plan Schedule H, line 4i - Schedule of Assets (Held at End of Year) December 31, 2006 Fair Identity of Issue/Description of Investment Value FAM Value Fund** $ 3,102,656 Fidelity Puritan Fund** 9,110,492 Fidelity Equity Income Fund** 8,977,600 Fidelity Investment Grade Bond Fund** 4,179,974 Fidelity Low-Priced Stock Fund** 7,432,157 Fidelity Aggressive Growth Fund** 6,451,884 Fidelity Capital Appreciation Fund** 981,016 Fidelity Diversified International Fund** 5,180,629 Legg Mason Value Trust Fund 276,321 Spartan U.S. Equity Index Fund** 8,219,957 Fidelity Managed Income Portfolio Fund** 9,273,031 CONMED Corporation Common Stock ** 3,147,349 Participant - Directed Brokerage Link Account 3,561,249 Fidelity Retirement Money Market Fund** 4,787,040 Fidelity Freedom Funds** 2,926,001 Needham Growth Fund 2,214,588 Interest Bearing Cash Accounts 223,999 Rainier Small/Mid Cap Fund 3,588,046 WFA Small Cap Value Z Fund 1,090,622 Participant loans, interest rates from 5.25% to 10.50% and maturities from 2007 to 2021 2,514,433 $ 87,239,044 **Denotes party-in-interest 9 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this Annual Report to be signed by the undersigned hereunto duly authorized. CONMED CORPORATION Retirement Savings Plan By: /s/ Robert D. Shallish, Jr. Robert D. Shallish, Jr. Vice President – Finance and Chief Financial Officer CONMED Corporation Date:June 28, 2007 10
